WOODLEY, Commissioner.
On March 23, 1951, judgment was rendered on the verdict of a jury finding -appellant guilty of' selling whiskey in a dry area with punishment assessed at 90 days in jail and a $250 fine.
According to the transcript, notice of appeal was given .on the same day and recognizance was entered into on April 2, 1951.
The transcript further shows that the term of court began on February 5, 1951, and ended April 2, 1951.
Under t'he provisions of Art. 760(5),. Vernon’s Ann.C.C.P., then applicable, appellant had 30 days after final judgment in which to file a statement of facts which time does not appear to have been extended by order of the trial court.
The statement of facts was filed in the trial court on May 21, 1951, and therefore cannot be considered.
The proceeding's appear to be regular*' and nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.